Case 3:17-cv-00585-ARC Document 113 Filed 10/11/18 Page 1 of1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JOSEPH ROTHENBECKER, JR. and)
SHEILA ROTHENBECKER, his wife, )
) CIVIL ACTION NO. 3:17-cv-00585
Plaintiffs, )
v. )
) (JUDGE CAPUTO)
3M COMPANY )
)
Defendant. )

ORDER

IT IS HEREBY ORDERED, this case is dismissed with prejudice. The Court will
maintain jurisdiction until the parties report the terms of the settlement agreement are met.

SO ORDERED, this the May of October, 2018

COL. pm

A. Richard Caputo -
United States District Judge

 

eR ph ee eT EARP
